DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on June 27, 2019.  Claims 1-20 are presently pending and are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/1/2020, 1/28/2021 and 4/13/2021 are in compliance with the provisions of 37 CFT 1.97 and accordingly considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2021/0163004, to Wiberg et al. (hereinafter Wiberg).

As per claim 1, and similarly with respect to claims 10 and 19, Wiberg discloses a computer-implemented method for operating an autonomous driving vehicle (ADV) to follow another ADV in a platoon manner, the method comprising: receiving, at a second ADV, a vehicle status and a first perception result from a first ADV (e.g. see paragraph 0108, wherein each vehicle in a platoon transmit velocity, acceleration, weight and dimensions of the vehicle, and see paragraph 0064, wherein objects detected (i.e. first perception) is transmitted from the lead vehicle to following vehicles) over a vehicle-to-vehicle (V2V) link (e.g. see paragraphs 0019 and 109, wherein V2V communication between a lead and following vehicles are established), the first perception result including one or more obstacles perceived by the first ADV (e.g. see paragraph 0064, wherein objects detected (i.e. first perception) is transmitted from the lead vehicle to following vehicles); performing a perception process at the second ADV to perceive a driving environment associated with the second ADV, generating a second perception result (e.g. see paragraph 0040, wherein the following vehicle includes sensors to monitor movement of the lead vehicle); merging the first perception result and the second perception result performed by the second ADV to generate a third perception result; and planning a second trajectory based on the vehicle status of the first ADV and the third perception result to cause the second ADV to follow the first ADV in a platoon manner (e.g. see at least paragraph 0029, wherein in a first control method position and heading of the first vehicle (i.e. first perception) and the second vehicle (i.e. second perception) are used by the following vehicle to form a path based upon the combined first and third perception (i.e. third perception).  

As per claim 2, and similarly with respect to claims 11 and 20, Wiberg discloses the features of claims 1, 10 and 19, respectively, and further discloses further comprising: receiving a path planning result from the first ADV over the V2V link, the path planning result including a first trajectory planned by the first ADV to autonomously drive the first ADV (e.g. see at least paragraph 0029, wherein in a first control method position and heading of the first vehicle (i.e. first perception) and the second vehicle (i.e. second perception) are used by the following vehicle to form a path based upon the combined first and third perception (i.e. third perception); and predicting movement of the first ADV based on the first trajectory provided by the path planning result of the first ADV (e.g. the Office notes that the following vehicle utilizes position and heading direction of the lead vehicle to formulate a path to follow the lead vehicle (i.e. predict movement of the first ADV).

As per claim 3, and similarly with respect to claim 12, Wiberg discloses the features of claims 2 and 11, respectively, and further discloses further comprising generating a predicted trajectory based on the predicted movement of the first ADV, the predicted trajectory representing a trajectory of the first ADV predicted by the second ADV, wherein the second trajectory is planned in view of the predicted trajectory of the first ADV (e.g. see at least paragraph 0029, wherein in a first control method position and heading of the first vehicle (i.e. first perception) and the second vehicle (i.e. second perception) are used by the following vehicle to form a path based upon the combined first and third perception (i.e. third perception); and e.g. the Office notes that the following vehicle utilizes position and heading direction of the lead vehicle to formulate a path to follow the lead vehicle (i.e. predict movement of the first ADV) .

As per claim 4, and similarly with respect to claim 12, Wiberg discloses the features of claims 1 and 10, respectively, and further discloses wherein the first perception result represents a front angle perception perceived from a front view of the first ADV (e.g. see Fig. 1 and at least paragraph 0020, wherein object data perceived by front sensors of the lead vehicle are also transmitted to the following vehicles).

As per claim 5, and similarly with respect to claim 13, Wiberg discloses the features of claims 1 and 10, respectively, and further discloses wherein merging the first perception result with the second perception result comprises substituting the received vehicle status of the first ADV for perceived data associated with the first vehicle perceived in the second perception result of the second ADV (e.g. see rejection of claim 1, wherein after the position and heading result are received by the following vehicle from the lead vehicle, the following vehicle utilizes its own perception of the lead vehicle, through forward facing sensors, to modify its perception of the lead vehicle so as to maintain a following effect).

As per claim 6, and similarly with respect to claim 14, Wiberg discloses the features of claims 1 and 10, respectively, and further discloses further comprising reducing a minimum distance buffer between the second ADV and the first ADV to a predetermined platoon distance, wherein the second trajectory is planned in view of the predetermined platoon distance between the first ADV and the second ADV (e.g. see paragraph 0113, wherein based upon sensor data of the vehicle a following distance is determined, which would include both increasing and decreasing following distance).

As per claim 7, and similarly with respect to claim 15, Wiberg discloses the features of claims 1 and 10, respectively, and further discloses wherein the received vehicle status of the first ADV comprises one or more of: a localization of the first ADV in a global coordinate system, a speed of the first ADV, or a heading of the first ADV (e.g. see paragraph 0108, wherein each vehicle in a platoon transmit velocity, acceleration, weight and dimensions of the vehicle).

As per claim 8, and similarly with respect to claim 16, Wiberg discloses the features of claims 1 and 10, respectively, and further discloses further comprising maintaining one or more minimum distance buffers between the second ADV and one or more identified obstacles relatively unchanged (e.g. the Office notes that with the sensing of detected objects by the vehicles a minimum buffer would have to be maintained in order to avoid such sensed objects).

As per claim 9, and similarly with respect to claim 17, Wiberg discloses the features of claims 1 and 10, respectively, and further discloses further comprising transmitting to a third ADV directly behind the second ADV a second vehicle status, the second perception result, and metadata describing the second trajectory of the second ADV, which are utilized by the third ADV to follow the second ADV in the platoon manner (e.g. the Office notes that perception data of all the vehicles are shared with one another).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M MCPHERSON/Examiner, Art Unit 3669